F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                   MAR 30 1998
                                    TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                        Clerk

 DANIEL J. PALESE,

          Plaintiff-Appellant,

              v.                                                No. 97-8123
                                                          (D.C. No. 97-CV-274-J)
 DOMINIC PALESE and PATRICIA                                     (D. Wyo.)
 PALESE,

          Defendants-Appellees.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

      Plaintiff Daniel J. Palese appeals the district court’s dismissal of his civil rights

suit filed under 42 U.S.C. § 1983. We exercise jurisdiction under 28 U.S.C. § 1291 and



      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
dismiss plaintiff’s appeal as legally frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Plaintiff alleged in his complaint that, over the past ten years, defendants Dominic

and Patricia Palese, private citizens of the State of Wyoming, had entered his residence on

a daily basis without permission and had drugged and hypnotized him, and implanted

cameras, sensors, and transmitters in his body while he was asleep. He further alleged

defendants conspired with an officer at the detention center to monitor his activities by

using the implanted cameras, sensors, and transmitters. The district court dismissed the

complaint under § 1915(e)(2)(B) for failure to state a claim upon which relief could be

granted. The district court granted plaintiff’s request to proceed on appeal in forma

pauperis.

       We have reviewed the entire record on appeal and agree with the district court that

plaintiff’s complaint fails to state a claim upon which relief can be granted under 42

U.S.C. § 1983. Further, we conclude plaintiff’s appeal is legally frivolous.

       APPEAL DISMISSED. The mandate shall issue forthwith.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                            -2-